Title: Robert Jennings to James Madison, 19 November 1829
From: Jennings, Robert
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Norfolk
                                
                                 Novr 19th 1829
                            
                        
                        
                        As a Citizen of the Union, & more particularly as a Native of Virginia, I rejoice to see you again
                            engaged in settling, & improving the constitutional rights, & privileges of our countrymen I hope Your
                            Labours will be as profitable, as they were in earlier days, that posterity may have new reasons for remembering You—
                        Presuming upon our former acquaintance, and believing that you may still bear in mind the laborious part,
                            which I performed as contractor, & Deputy commissary during the war I have taken the liberty to ask for such a
                            letter upon the matters connected with these offices, as may aid me in the settlement of my public accounts—During the
                            war the treasury Notes of the United States were at a very depreciated Currency, from fifteen to twenty per cent discount.
                            No Allowance has been made me on this Score, altho’ I was paid at one issue about $400.000.
                        The Government at the time I was acting as commissary, contractor, & agent for the paymaster
                            Department was particularly embarrassed in its finances, & the treasury empty: all the operation of these
                            Departments, & they were very extensive were carried on by my own Negotiations in various Banks, the discounts
                            upon which were of course deducted from my own Bills without any remuneration, or allowance from Government. These
                            Transactions so far as they relate to discounts & depreciated Treasury Notes were so interwoven with my mercantile
                            concerns, that it would be exceedingly difficult to produce the positive evidence of Loss upon any certain Sum, &
                            the object of this is to ask such a statement from you in reference to those Times the duties I performed over, &
                            above those which strictly pertained to my offices; the difficulty of raising Funds; the depressed value of Treasury
                            Notes, & drafts on Government, & such other circumstances, as You may think may aid me in appearing before
                            either the Auditor or Congress
                        I am sorry to disturb your very valuable, & important Services in the Convention by drawing your
                            attention to this private matter, but the great amount I have at stake, & this being the very moment of
                            Preparation, I am obliged by circumstances to Make the present application—This will be handed by my Son, who will receive
                            any communication: You may make—I beg to be kindly remembered to Mrs. Madison, & with the best wishes for your
                            health & happiness. With great esteem & respect, I remain Yr obt Servt
                        
                        
                            
                                Rob Jennings
                            
                        
                    